DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al (US 2018/0272835), hereinafter referred to as Fujii, in view of Mitsui (JP2004331024).

Regarding claim 1, Fujii (US 2018/0272835) shows a vehicle heating, ventilation, and air conditioning unit, comprising: a seating assembly (2/7, Fig. 5) including a seat air duct assembly (5, Fig. 5) disposed within an interior of the seating assembly (Fig. 5); and a heating, ventilation, and air conditioning assembly (1, Fig. 5) including: a housing (Fig. 5 – the heating, ventilation, and air conditioning assembly comprises of physical elements, of which the physical envelope comprises of the housing of the heating, ventilation, and air conditioning assembly) having a first surface (Fig. 5 – the HVAC assembly comprises of a housing, of which element 51 is encompassed within the housing, with the seating assembly 2/7 is disposed on the first surface of element 51, which faces upwards at the seat), wherein the seating assembly is disposed on the first surface of the housing (Fig. 5); a seat-directed duct (52, Fig. 2/5) disposed within the housing (Fig. 5), wherein the seat-directed duct is in fluid communication with the seat air duct assembly (Fig. 5) and an intake (Fig. 2/5 – the seat-directed duct 52 comprises of an intake, located approximately where the inlet of the seat-directed duct 52 ,that is defined by the constraints of the housing, meets an inlet 19d (¶0055) of the seat directed duct) defined by the housing (Fig. 5); a condenser (32, Fig. 2) disposed within the housing (1, Fig. 5) proximate to the intake (Fig. 2 – the condenser is relatively proximate to the intake of the seat-directed duct 52 (relative to the rear of the vehicle) where it meets the inlet 19d of the seat-directed duct); and an evaporator (14, Fig. 2) disposed within the housing proximate to an inlet of the seat- directed duct (Fig. 2/5 – the evaporator is disposed within the housing, and relatively proximate to an inlet 19d of the seat-directed duct, relative to the rear of the vehicle).  
	However, Fujii lacks showing second surface of the housing.
	Mitsui (JP2004331024), a vehicle with an HVAC system, is in the same field of endeavor as Fujii which is an HVAC system for a vehicle.
	Mitsui teaches the housing comprises of a second surface (see Annotated Figure 1).
It would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention to have modified Fujii to incorporate the teachings of Mitsui to provide a housing that comprises of a second surface, which would provide a heat generating element cooling device for a vehicle that is easy to mount on a vehicle (¶0005).


    PNG
    media_image1.png
    372
    615
    media_image1.png
    Greyscale
Annotated Figure 1
Regarding claim 2, Fujii shows further comprising: a blower motor (51, Fig. 5) disposed in the housing (Fig. 5), wherein the blower motor is configured to direct air through the inlet of the seat-directed duct (¶0075).  
However, Fujii lacks showing the blower motor disposed in the housing proximate to the inlet of the seat-directed duct.
Mitsui teaches a blower motor (51, Fig. 2) disposed in the housing proximate to the inlet (Fig. 2 – the inlet of the directed duct 33 is located approximately where the directed duct branches off of element 30a) of the directed duct (33, Fig. 2).
It would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention to have modified Fujii to incorporate the teachings of Mitsui to provide the blower motor disposed in the housing proximate to the inlet of the seat-directed duct, which would provide a heat generating element cooling device for a vehicle that is easy to mount on a vehicle (¶0005).

Regarding claim 3, Fujii shows elements of the claimed invention as stated above in claim 1 except further comprising: a battery-directed duct disposed within the housing, wherein the battery-directed duct defines an outlet in fluid communication with a vent opening defined by the second surface of the housing to direct air toward a battery.  
Mitsui teaches a battery-directed duct (50, Fig. 2) disposed within the housing (1/Platform, Fig. 1, see Annotated Figure 2 – the housing comprises of the instrument panel and the platform), wherein the battery-directed duct defines an outlet (62, Fig. 1) in fluid communication with a vent opening (see Annotated Figure 1) defined by the second surface of the housing to direct air toward a battery (61, Fig. 2).
It would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention to have modified Fujii to incorporate the teachings of Mitsui to provide further comprising: a battery-directed duct disposed within the housing, wherein the battery-directed duct defines an outlet in fluid communication with a vent opening defined by the second surface of the housing to direct air toward a battery, which would provide a heat generating element cooling device for a vehicle that is easy to mount on a vehicle (¶0005).

Regarding claim 4, Fujii shows element of the claimed invention as stated above in claim 4 including the heating, ventilation, and air conditioning assembly.
However, Fujii lacks showing further comprising: a platform housing the battery, wherein the heating, ventilation, and air conditioning assembly is disposed on the platform.  
Mitsui teaches a platform (See Annotated Figure 2) housing the battery (See Annotated Figure 2), wherein the heating, ventilation, and air conditioning assembly is disposed on the platform (See Annotated Figure 2).
It would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention to have modified Fujii to incorporate the teachings of Mitsui to provide further comprising: a platform housing the battery, wherein the heating, ventilation, and air conditioning assembly is disposed on the platform, which would provide a heat generating element cooling device for a vehicle that is easy to mount on a vehicle (¶0005).


    PNG
    media_image2.png
    393
    782
    media_image2.png
    Greyscale

Annotated Figure 2

Regarding claim 5, Fujii shows elements of the claimed invention as stated above in claim 3 including the seat-directed duct.
However, Fujii lacks showing further comprising: 23a duct connector disposed within the housing, wherein each of the seat-directed duct and the battery-directed duct are coupled to the duct connector, and wherein the duct connector is disposed proximate to the evaporator.  
Mitsui teaches a duct connector (30a, Fig. 1 – element 30a is a duct that connects the directed duct 33 and the battery-directed duct 50) disposed within the housing (1/Platform, Fig. 1 – the housing comprises of the instrument panel and the platform), wherein each of the seat-directed duct and the battery-directed duct are coupled to the duct connector (Fig. 1), and wherein the duct connector is disposed proximate to the evaporator (13, Fig. 3 – the duct connector Is relatively proximate to the evaporator).
It would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention to have modified Fujii to incorporate the teachings of Mitsui to provide further comprising: 23a duct connector disposed within the housing, wherein each of the seat-directed duct and the battery-directed duct are coupled to the duct connector, and wherein the duct connector is disposed proximate to the evaporator, which would provide a heat generating element cooling device for a vehicle that is easy to mount on a vehicle (¶0005).

Regarding claim 6, Fujii shows wherein the seat air duct assembly includes a central air duct (5, Fig. 5) extending from proximate to the first surface of the housing (Fig. 5 – the HVAC assembly comprises of a housing, of which element 51 is encompassed as part of the housing, with the seating assembly 2/7 is disposed on the first surface of element 51, which faces upwards at the seat) to proximate a headrest of the seating assembly (Fig. 5 – the flow path extends to a back blowout portion, which is proximate a headrest of the seating assembly).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al (US 2018/0272835), hereinafter referred to as Fujii, in view of Mitsui (JP2004331024), in further view of Bohme et al (US 2009/0317187), hereinafter referred to as Bohme.

Regarding claim 7, Fujii shows elements of the claimed invention as stated above in claim 6 including the central air duct, the seat-directed duct, the seating assembly and the housing.
However, the combination of Fujii & Mitsui lacks showing wherein the central air duct is rotatably coupled to the seat-directed duct to allow the seating assembly to rotate relative to the housing.  
Bohme (US 2009/0317187), an HVAC system for a vehicle, is in the same field of endeavor as Fujii which is an HVAC system for a vehicle.
Bohme teaches wherein the central air duct (30, Fig. 4) is rotatably coupled (¶0050, Lines 1-5) to the directed duct (17, Fig. 4) to allow the seating assembly (13, Fig. 4) to rotate relative to the housing (22, Fig. 4).
It would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention to have modified the combination of Fujii & Mitsui to incorporate the teachings of Bohme to provide wherein the central air duct is rotatably coupled to the seat-directed duct to allow the seating assembly to rotate relative to the housing, which would provide a rotatable cab or seat which has cold and/or warm air supplied to it (¶0009).

Claims 8 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al (US 2018/0272835), hereinafter referred to as Fujii, in view of Mitsui (JP2004331024).

Regarding claim 8, Fujii (US 2018/0272835) shows a heating, ventilation, and air conditioning unit for a vehicle, comprising: a heating, ventilation, and air conditioning assembly (1, Fig. 5) including: a housing (Fig. 5 – the heating, ventilation, and air conditioning assembly comprises of physical elements, of which the physical envelope comprises of the housing of the heating, ventilation, and air conditioning assembly) defining an intake (Fig. 2/5 – the seat-directed duct 52 comprises of an intake, located approximately where the inlet of the seat-directed duct 52 ,that is defined by the constraints of the housing, meets an inlet 19d (¶0055), wherein the housing has a first surface (Fig. 5 – the HVAC assembly comprises of a housing, of which element 51 is encompassed within the housing, with the seating assembly 2/7 is disposed on the first surface of element 51, which faces upwards at the seat); a floor (8, Fig. 5) duct assembly (7/51/52, Fig. 5) disposed within the housing (Fig. 5), wherein the floor duct assembly includes at least one seat-directed duct (7, Fig. 5); and a blower motor (51, Fig. 5) disposed proximate to an inlet (Fig. 5) of the at least one seat-directed duct (Fig. 5), wherein the blower motor is configured to direct air through the inlet (Fig. 5); and at least one seating assembly (2, Fig. 5) operably coupled to the first surface of the housing (Fig. 5), wherein the at least one seating assembly defines at least one air vent (Fig. 5 – air vents associated with elements 5a-c & 6b), and wherein the at least one seating assembly includes a seat air duct assembly (5a-d & 6b, Fig. 5) in fluid communication with the floor duct assembly (Fig. 5) to direct air through the at least one air vent (Fig. 5).  
	However, Fujii lacks showing and a second surface opposing the first surface.
Mitsui (JP2004331024), a vehicle with an HVAC system, is in the same field of endeavor as Fujii which is an HVAC system for a vehicle.
	Mitsui teaches a second surface opposing the first surface (see Annotated Figure 1 – the second surface opposes the first surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii to incorporate the teachings of Mitsui to provide a second surface opposing the first surface, which would provide a heat generating element cooling device for a vehicle that is easy to mount on a vehicle (¶0005).

Regarding claim 15, Fujii shows elements of the claimed invention as stated above in claim 8 including the floor duct assembly, and the housing.
However, Fujii lacks showing wherein the floor duct assembly includes a battery-directed duct, wherein the battery-directed duct directs air through a vent opening defined in the second surface of the housing toward a battery.  
Mitsui teaches the floor duct assembly includes a battery-directed duct (50, Fig. 2), wherein the battery-directed duct directs air through a vent opening (see Annotated Figure 1) defined in the second surface of the housing (see Annotated Figure 1) toward a battery (61, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii to incorporate the teachings of Mitsui to provide wherein the floor duct assembly includes a battery-directed duct, wherein the battery-directed duct directs air through a vent opening defined in the second surface of the housing toward a battery, which would provide a heat generating element cooling device for a vehicle that is easy to mount on a vehicle (¶0005).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al (US 2018/0272835), hereinafter referred to as Fujii, in view of Mitsui (JP2004331024), in further view of Jang et al (KR20100030740), hereinafter referred to as Jang.

Regarding claim 9, Fujii shows elements of the claimed invention as stated above in claim 8 including the at least one seating assembly and the at least one seat-directed duct.
	However, the combination of Fujii & Mitsui lacks showing wherein the at least one seating assembly includes a first seating assembly and a second seating assembly, wherein the at least one seat-directed duct includes a first seat-directed duct fluidly coupled to the first seating assembly and a second seat-directed duct fluidly coupled to the second seating assembly.
	Jang (KR20100030740), a ventilated vehicle seat, is in the same field of endeavor as Fujii which is a ventilated vehicle seat.
	Jang teaches wherein the at least one seating assembly includes a first seating assembly (see Annotated Figure 3) and a second seating assembly (see Annotated Figure 3), wherein the at least one seat-directed duct includes a first seat-directed duct (220, Fig. 3) fluidly coupled to the first seating assembly (see Annotated Figure 3) and a second seat-directed duct (220, Fig. 3) fluidly coupled to the second seating assembly (see Annotated Figure 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fujii & Mitsui to incorporate the teachings of Jang to provide wherein the at least one seating assembly includes a first seating assembly and a second seating assembly, wherein the at least one seat-directed duct includes a first seat-directed duct fluidly coupled to the first seating assembly and a second seat-directed duct fluidly coupled to the second seating assembly, which would provide a vehicular seat that prevents a connection duct from moving without interfering with a seat member even when a user moves the seat back and forth (Page 2, Lines 63-66).

    PNG
    media_image3.png
    540
    799
    media_image3.png
    Greyscale

Annotated Figure 3

Regarding claim 10, Fujii shows wherein the at least one air vent includes multiple air vents (Fig. 5) defined by the at least one seating assembly (Fig. 5), wherein the seat air duct assembly includes a central air duct (5, Fig. 5 – the seat air duct assembly comprises of a central air duct 5) and air duct branches (5a-d, Fig. 5) extending from the central air duct (Fig. 5), and wherein each air duct branch directs air from the central air duct to at least one of the multiple air vents (Fig. 5).  

Regarding claim 11, Fujii shows wherein the multiple air vents include a foot air vent (5d, Fig. 5), an arm air vent (5b, Fig. 5), a seat base air vent (5a, Fig. 5), and a headrest air vent (6b, Fig. 5).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al (US 2018/0272835), hereinafter referred to as Fujii, in view of Mitsui (JP2004331024), in further view of in further view of Jang et al (KR20100030740), hereinafter referred to as Jang, in further view of Bargheer et al (US 2002/0063451), hereinafter referred to as Bergheer.

Regarding claim 12, Fujii shows elements of the claimed  invention as stated above in claim 9 including the seat air duct assembly.
However, the combination of Fujii, Mitsui, & Jang lacks showing wherein the seat air duct assembly includes a shutoff valve for selectively opening and closing the seat air duct assembly.  
Bargheer (US 2002/0063451), a vehicle seat with air ducts, is in the same field of endeavor as Fujiii which is a vehicle seat with air ducts.
Bargheer teaches wherein the seat air duct assembly includes a shutoff valve (¶0027, Lines 17-19) for selectively opening and closing the seat air duct assembly (56/58, ¶0027, Lines 17-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fujii, Mitsui, & Jang to incorporate the teachings of Betgheer to provide wherein the seat air duct assembly includes a shutoff valve for selectively opening and closing the seat air duct assembly, which would provide a seat that has at least one opening of an air supply system arranged in an upper area of the back in order to reduce undesirable drafts (¶0003).

Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al (US 2018/0272835), hereinafter referred to as Fujii, in view of Mitsui (JP2004331024), in further view of Bohme et al (US 2009/0317187), hereinafter referred to as Bohme.

Regarding claim 13, Fujii shows elements of the claimed invention as stated above in claim 8 including the housing and the at least one seating assembly.
However, the combination of Fujii & Mitsui lacks showing further comprising: a rotation support disposed at least partially within the housing and operably coupled to the at least one seating assembly, wherein the rotation support is configured to rotate the at least one seating assembly about a rotational axis.  
Bohme (US 2009/0317187), an HVAC system for a vehicle, is in the same field of endeavor as Fujii which is an HVAC system for a vehicle.
Bohme teaches a rotation support (13, Fig. 3) disposed at least partially within the housing (Fig. 3 – the rational support comprises of part of the housing) and operably coupled to the at least one seating assembly (¶0039, Lines 1-2), wherein the rotation support is configured to rotate the at least one seating assembly about a rotational axis (12).
It would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention to have modified the combination of Fujii & Mitsui to incorporate the teachings of Bohme to provide a rotation support disposed at least partially within the housing and operably coupled to the at least one seating assembly, wherein the rotation support is configured to rotate the at least one seating assembly about a rotational axis, which would provide a rotatable cab or seat which has cold and/or warm air supplied to it (¶0009).

Regarding claim 14, Fujii shows elements of the claimed invention as stated above in claim 13 including wherein the at least one seat-directed duct (7, Fig. 5) of the floor duct assembly (7/51/52, Fig. 5) extends to couple with the seat air duct assembly (5a-d & 6b, Fig. 5).  
However, the combination of Fujii & Mitsui lacks showing wherein the directed duct extends through the rotation support to couple with the air duct assembly.
Bohme teaches wherein the directed duct (20, Fig. 4) extends through the rotation support (13, Fig. 3) to couple with the air duct assembly (17, Fig. 3).
It would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention to have modified the combination of Fujii & Mitsui to incorporate the teachings of Bohme to provide wherein the at least one seat-directed duct of the floor duct assembly extends through the rotation support to couple with the seat air duct assembly, which would provide a rotatable cab or seat which has cold and/or warm air supplied to it (¶0009).

Claims 16-17 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al (US 2018/0272835), hereinafter referred to as Fujii, in view of Mitsui (JP2004331024).

Regarding claim 16, Fujii (US 2018/0272835) shows a heating, ventilation, and air conditioning assembly for a vehicle, comprising: a housing (AC, Fig. 1 – the outline of the AC unit is to comprise of the housing of the HVAC system) defining an interior (Fig. 1), wherein the housing defines an intake (Fig. 2/5 – the seat-directed duct 52 comprises of an intake, located approximately where the inlet of the seat-directed duct 52 ,that is defined by the constraints of the housing, meets an inlet 19d (¶0055) fluidly coupled with the interior (Fig. 5 – the intake is fluidly coupled with the interior, as the air ultimately discharges into the interior of the vehicle), and wherein the housing defines a first vent opening (Fig. 5 – the first vent opening is located on the first surface of element 51) on a first surface thereof (Fig. 5 – the HVAC assembly comprises of a housing, of which element 51 is encompassed within the housing, with the seating assembly 2/7 is disposed on the first surface of element 51, which faces upwards at the seat), and 25a floor duct assembly (7/51/52, Fig. 5) disposed within the interior of the housing (Fig. 5), and wherein the seat-directed duct is configured to direct air toward a seating assembly (Fig. 5).
However, Fujii lacks showing wherein the floor duct assembly includes: a battery-directed duct in fluid communication with the intake and the first vent opening, wherein the battery-directed duct is configured to direct air toward a battery; and a seat-directed duct in fluid communication with the intake and the second vent opening.
Mitsui (JP2004331024), a vehicle with an HVAC system, is in the same field of endeavor as Fujii which is an HVAC system for a vehicle.
Mitsui teaches wherein the floor duct assembly includes: a battery-directed duct (50, Fig. 1) in fluid communication with the intake (see Annotated Figure 4) and the first vent opening (see Annotated Figure 4), wherein the battery-directed duct is configured to direct air toward a battery (61, Fig. 1); and a directed duct (30b, Fig. 1) in fluid communication with the intake and the second vent opening (see Annotated Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii to incorporate the teachings of Mitsui to provide wherein the floor duct assembly includes: a battery-directed duct in fluid communication with the intake and the first vent opening, wherein the battery-directed duct is configured to direct air toward a battery; and a seat-directed duct in fluid communication with the intake and the second vent opening, which would provide a heat generating element cooling device for a vehicle that is easy to mount on a vehicle (¶0005).


    PNG
    media_image4.png
    312
    682
    media_image4.png
    Greyscale

Annotated Figure 4

Regarding claim 17, Fujii shows further comprising: a heating, ventilation, and air conditioning system (1, Fig. 5) disposed within the interior of the housing (Fig. 5), wherein the heating, ventilation, and air conditioning system is in fluid communication with the intake and the floor duct assembly (Fig. 1).  

Regarding claim 19, Fujii shows elements of the claimed invention as stated above in claim 16 except a platform housing the battery, wherein the housing is disposed on the platform.
Matsui teaches further comprising: a platform (see Annotated Figure 2) housing the battery (Fig. 1), wherein the housing is disposed on the platform (see Annotated Figure 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii to incorporate the teachings of Mitsui to provide a platform housing the battery, wherein the housing is disposed on the platform, which would provide a heat generating element cooling device for a vehicle that is easy to mount on a vehicle (¶0005).

Regarding claim 20, Fujii shows elements of the claimed invention as stated above in claim 16 including a blower motor (51, Fig. 5) disposed proximate to the duct connector (Fig. 5 – the duct connector is located where the blower motor 51 connects to the element 7) to direct air from the intake into the seat-directed duct (Fig. 5).
However, Fujii lacks showing further comprising: a duct connector coupled to the battery-directed duct and the seat-directed duct; and a blower motor disposed proximate to the duct connector to direct air from the intake into each of the battery-directed duct and the directed duct.
Matsui teaches a duct connector (30a, Fig. 1) coupled to the battery-directed duct (50, Fig. 1) and the directed duct (30b, Fig. 1); and a blower motor (51, Fig. 1) disposed proximate to the duct connector (see Annotated Figure 4) to direct air from the intake into each of the battery-directed duct and the directed duct (see Annotated Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii to incorporate the teachings of Mitsui to provide a duct connector coupled to the battery-directed duct and the seat-directed duct; and a blower motor disposed proximate to the duct connector to direct air from the intake into each of the battery-directed duct and the seat-directed duct, which would provide a heat generating element cooling device for a vehicle that is easy to mount on a vehicle (¶0005).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al (US 2018/0272835), hereinafter referred to as Fujii, in view of Mitsui (JP2004331024), in further view of Bohme et al (US 2009/0317187), hereinafter referred to as Bohme.

Regarding claim 18, Fujii shows elements of the claimed invention as stated above in claim 16 including the seating assembly.
However, the combination of Fujii & Matsui lack showing further comprising: a rotation support operably coupled to the seating assembly, and wherein the seating assembly is rotatable relative to the housing via the rotation support.  
Bohme (US 2009/0317187), an HVAC system for a vehicle, is in the same field of endeavor as Fujii which is an HVAC system for a vehicle.
Bohme teaches a rotation support (13, Fig. 3) operably coupled to the seating assembly (¶0039, Lines 1-2), and wherein the seating assembly is rotatable relative to the housing (22, Fig. 4) via the rotation support (¶0050, Lines 1-5).
It would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention to have modified the combination of Fujii & Mitsui to incorporate the teachings of Bohme to provide a rotation support operably coupled to the seating assembly, and wherein the seating assembly is rotatable relative to the housing via the rotation support, which would provide a rotatable cab or seat which has cold and/or warm air supplied to it (¶0009).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                    

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762